NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                  BURDELL VAUGHN,
                   Claimant-Appellant,

                             v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
                __________________________

                        2010-7102
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in 10-1014, Judge Robert N. Davis.
              __________________________

                Decided: December 2, 2010
                __________________________

      BURDELL VAUGHN, of West Milwaukee, Wisconsin, pro
se.

    CAMERON COHICK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
VAUGHN   v. DVA                                            2


FRANKLIN E. WHITE, JR., Assistant Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, and CHRISTA A. SHRIBER, Attorney, Office of
the General Counsel, United States Department of Veter-
ans Affairs, of Washington, DC.
                __________________________

  Before NEWMAN, PLAGER, and PROST, Circuit Judges.
PER CURIAM.

    Burdell Vaughn appeals from a decision of the Court
of Appeals for Veterans Claims (Veterans Court) denying
his petition for extraordinary relief in the nature of a writ
of mandamus. 1 Because the issues raised by Mr. Vaughn
are either not within the scope of our jurisdiction or not
related to the Veterans Court’s denial of his petition for a
writ of mandamus, we dismiss the appeal.

                       BACKGROUND

    In December 1991, Mr. Vaughn filed a claim for ser-
vice-connected disability benefits for a back injury. The
Chicago Regional Office (RO) denied his claim in May
1992. He did not appeal the RO’s decision to the Board of
Veterans’ Appeals (Board).

    In August 2001, Mr. Vaughn sought to reopen his
claim, alleging clear and unmistakable error (CUE) in the
1992 RO decision. In May 2002, the Milwaukee RO
declined to revise the 1992 RO decision on the basis of
CUE. Mr. Vaughn initiated an appeal by filing a Notice of
Disagreement; the RO subsequently sent him a State-


    1    Vaughn v. Shinseki, No. 10-1014, 2010 WL
1805365 (Vet. App. May 6, 2010) (order dismissing peti-
tion for writ of mandamus).
3                                           VAUGHN   v. DVA


ment of the Case. 2 In order to complete the process of
appealing to the Board, Mr. Vaughn was required to file a
Substantive Appeal consisting of a completed VA Form 9
within sixty days from the date that the RO mailed the
Statement of the Case. See 38 U.S.C. § 7105(d)(3); 38
C.F.R. § 20.302(b)(1). Mr. Vaughn apparently failed to
file a timely Substantive Appeal and therefore did not
perfect an appeal before the Board. See Vaughn v. Prin-
cipi, 18 Vet. App. 545, 2004 WL 1302469 (May 25, 2004)
(denying earlier petition for a writ of mandamus concern-
ing Substantive Appeal).

    Several years later, Mr. Vaughn sent to the Board
correspondence entitled “Motion to Reconsider.” In March
2010, having received no response from the Board, Mr.
Vaughn filed a petition for a writ of mandamus with the
Veterans Court. Alleging that he was unable to obtain
relief, he asked the Veterans Court to order the Board to
respond to his motion for reconsideration. He also as-
serted various errors in the RO decisions and stated that,
subsequent to those RO decisions, he had obtained new
evidence relevant to his claim.

    The Veterans Court ordered the Secretary of Veterans
Affairs to file an answer addressing the specific allega-
tions in Mr. Vaughn’s petition. The Board then sent a
letter to Mr. Vaughn advising him that the Board had no


    2   The Government included this document in its
Supplemental Appendix and mistakenly described it as
the decision of the Milwaukee RO. Based on our review of
the complete record, it is evident that the document,
which was attached to Mr. Vaughn’s petition for a writ of
mandamus, is the Milwaukee RO’s Statement of the Case.
The statement in the Government’s brief that Mr. Vaughn
did not file a Notice of Disagreement regarding the May
2002 RO decision also appears to be incorrect.
VAUGHN   v. DVA                                            4


record of an appeal from him, that the Board had never
issued a decision with respect to any of his claims, and
that accordingly the Board was denying his “Motion to
Reconsider.” The letter further advised Mr. Vaughn that
his correspondence had been made a part of his claims
folder and explained how to initiate an appeal to the
Board from an RO decision.

    The Secretary responded to the Veterans Court’s or-
der and advised the court that the Board had responded
to Mr. Vaughn’s motion for reconsideration. In light of
the Board’s letter to Mr. Vaughn, the Veterans Court
concluded that Mr. Vaughn had obtained the relief he
sought and accordingly denied his petition for a writ of
mandamus. Mr. Vaughn timely filed an appeal with this
court.

                        DISCUSSION

    Our review of Veterans Court decisions is strictly lim-
ited by statute. Under 38 U.S.C. § 7292(a), we may
review “the validity of a decision of the [Veterans] Court
on a rule of law or of any statute or regulation . . . or any
interpretation thereof (other than a determination as to a
factual matter) that was relied on by the Court in making
the decision.” Unless an appeal presents a constitutional
issue, we “may not review (A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2).

    “The remedy of mandamus is a drastic one, to be in-
voked only in extraordinary situations.” Kerr v. U.S. Dist.
Court for N. Dist. of Cal., 426 U.S. 394, 402 (1976). A
court may issue a writ of mandamus only if three condi-
tions are satisfied: (1) the party seeking issuance of the
5                                             VAUGHN   v. DVA


writ must have no other adequate means to obtain the
relief he desires; (2) the petitioner must demonstrate a
clear and indisputable right to the writ; and (3) the court,
in its discretion, must be convinced that the circum-
stances warrant issuance of the writ. Cheney v. U.S. Dist.
Court for the Dist. of Columbia, 542 U.S. 367, 380-81
(2004).

     Applying these legal standards to the facts of the case,
the Veterans Court concluded that Mr. Vaughn did not
lack adequate alternative means to obtain the desired
relief, and in fact he had obtained the relief sought—a
decision by the Board on his motion for reconsideration.
The Veterans Court’s analysis involved no interpretation
of a statute or regulation, and Mr. Vaughn does not
challenge the validity of any statute or regulation or rule
of law applied by the Veterans Court.

    Mr. Vaughn primarily makes constitutional argu-
ments on appeal. He alleges violations of his Fifth
Amendment and Fourteenth Amendment rights, his
constitutional right to a procedurally fair process and an
unbiased adjudicator, and his “First Amendment Right to
a fair process to Petition the Government.” These argu-
ments do not relate to the Veterans Court’s decision
denying the petition for a writ of mandamus, the only
decision before us for review, but rather to the procedures
established by statute and regulation for adjudicating
claims at the RO and the Board. Because Mr. Vaughn
has not raised any issues regarding the decision of the
Veterans Court that are within our jurisdiction, we dis-
miss the appeal.

    Should Mr. Vaughn wish to dispute the RO decisions,
there are procedures in place for doing so. While he did
not perfect appeals of the 1992 and 2002 RO decisions, he
VAUGHN   v. DVA                                          6


nonetheless may challenge those decisions now by filing
with the RO a claim to reopen based on new and material
evidence, see 38 U.S.C. § 5108, or a claim for revision
based on clear and unmistakable error (CUE), see 38
U.S.C. § 5109A. See also 38 C.F.R. § 3.156(a) (new and
material evidence); 38 C.F.R. § 3.105(a) (CUE). We note
that in his petition for a writ of mandamus, Mr. Vaughn
asserted both the existence of new and material evidence
and the existence of CUE in the RO decisions.

    Mr. Vaughn also alleges in a recent filing with this
court that the Milwaukee RO has issued a recent decision
once again denying his claim. If such a decision exists, it
is not in the record before us because it was not part of
the record before the Veterans Court. If indeed the RO
has issued a new decision, Mr. Vaughn may appeal the
decision to the Board by following the procedures set forth
in 38 C.F.R. §§ 200–202 and §§ 300–306.

                      DISMISSED

                          COSTS

   Each party shall bear its own costs.